                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         RONALD G DENICOLO, et al.,
                                   4                                                       Case No. 19-cv-00210-YGR
                                                        Plaintiffs,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         THE HERTZ CORPORATION, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following pretrial dates:

                                  11                                      PRETRIAL SCHEDULE
                                        CASE MANAGEMENT CONFERENCE:
                                  12                                                          Monday, May 4, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    PREVIOUSLY REFERRED TO MAGISTRATE JUDGE
                                        RYU FOR DISCOVERY
                                  14
                                        NON-EXPERT DISCOVERY CUTOFFS:
                                  15    BETWEEN PLAINTIFF AND VIKING                          January 20, 2020
                                        BETWEEN PLAINTIFF AND HERTZ                           July 1, 2020
                                  16

                                  17    DEFENDANT VIKING’S DISPOSITIVE MOTION1 /
                                        DAUBERT MOTIONS
                                  18
                                        MOTION TO BE FILED BY:                                January 27, 2020
                                  19    OPPOSITION TO BE FILED BY:                            March 4, 2020
                                  20    REPLY TO BE FILED BY:                                 March 18, 2020
                                        HEARING:                                              April 14, 2020 at 2:00 p.m.
                                  21    PLAINTIFF’S CLASS CERTIFICATION MOTION

                                  22    MOTION TO BE FILED BY:                                May 15, 2020
                                        OPPOSITION TO BE FILED BY:                            July 15, 2020
                                  23
                                        REPLY TO BE FILED BY:                                 August 14, 2020
                                  24    HEARING:                                              September 8, 2020 at 2:00 p.m.

                                  25          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                  26   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 15, 2020                     ____________________________________
                                                                                     YVONNE GONZALEZ ROGERS
                                   4                                                 United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
